Citation Nr: 1401239	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-29 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left ankle disability. 

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Veresink, Patricia


INTRODUCTION

The Veteran had active service from February 1953 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Minnesota.  The Veteran testified at a Board hearing in August 2013 before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.     

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had a left ankle sprain during service, which required a walking cast. 

2.  The Veteran's current ankle complaints are not causally or etiologically related to service, but rather are due to the natural aging process. 

3.  The Veteran had no complaints, treatment, or diagnosis of a left hip disability during service.

4.  The Veteran's current hip complaints are not causally or etiologically related to service.

5.  The Veteran had no complaints, treatment, or diagnosis of a left knee disability during service, except a negative X-ray after he fell off a horse in service. 

6.  The Veteran's current left knee complaints are not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA call for VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The record shows that through a VCAA letter dated August 2010, the Veteran was informed of the information and evidence necessary to substantiate the claims.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, VA examination reports, private treatment records, and lay evidence.  No additional pertinent evidence has been identified by the Veteran.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   
Here, during the hearing, the VLJ noted the basis of the prior determinations or the elements that were lacking to substantiate the service connection claims.  Additionally the VLJ asked specific questions directed at identifying the onset of his disabilities and any relationship between the disabilities and service.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims file.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Service Connection

The Board will address service connection for the left ankle, knee, and hip together as they stem from the same factual background.  

Service treatment records show complaints of a left knee and leg injury after the Veteran fell off a horse in January 1957.  X-rays were negative for fracture of the leg and knee.  The Veteran was treated with an ACE bandage.  

Service treatment records also show that the Veteran sprained his ankle in January 1957.  A treatment record dated January 1957 showed that the Veteran was walking on some loose gravel and stepped on a large stone and twisted his ankle.  Later the same month, he continued to have swelling and bruising, and X-rays were taken.  These were negative for fracture or any spread of the ankle mortise, although the Veteran was placed in a short leg walking cast for two weeks.  During the February 1957 separation report of medical examination, the Veteran had his left leg and ankle in a walking cast.  

Post-service, the Veteran served as a fireman for over 30 years and successfully passed the fireman's examination physical test.  The Veteran asserts, however, that during this time he struggled to hide a limp, suffered pain, and refrained from career promotion in order to remain an engineer, which he felt he could succeed at in spite of any left leg disability.  

The Veteran received a hip replacement in 2004.

The Veteran was afforded a VA examination in October 2010.  The examiner noted the Veteran's history and performed a thorough VA examination.  The Board acknowledges that the examiner provided the opinion for the right knee, hip, and ankle; however, as the examiner performed his examination and X-rays on the left hip, knee, and ankle, the Board concludes that this is simply a typographical error.  The examiner concluded that the Veteran's ankle degenerative joint disease was more likely than not unrelated to the ankle injury during service or to military service time in general.  The examiner noted the Veteran's ankle sprain, but found that it was treated and resolved such that he was gainfully employed in a vigorous profession for many years without difficulty.  He noted no evidence of residual symptoms or pathology secondary to the sprain.  His most recent symptoms are more likely than not related to aging and his activities following military service.  

The examiner provided a similar opinion regarding the knee disability, finding that it was more likely than not unrelated to the ankle injury during service or to military service in general.  The examiner noted that the clinical presentation is more consistent with aging changes or the possibility of gout, none of which would be related to the trauma.  

Regarding the Veteran's hip disability, the examiner again concluded that it is more likely than not that this conditions is unrelated to the ankle injury sustained during active duty status or to military service in general.  The examiner opined that the hip disability was more likely secondary to aging.  The examiner found no evidence of significant  gait abnormality or functional impairment secondary to the in-service ankle injury and no residual symptoms that could account for the development of degenerative joint disease of the hip some 35 years after service.  

In August 2012, VA obtained an additional opinion regarding the Veteran's joint complaints.  The examiner noted the Veteran's belief that his left ankle cast was removed prematurely.  He also noted that the Veteran says he covered up the limp that the ankle caused and that in his position as a firefighter he was unable to do all the physical tasks to become a captain or to actually be the person that was at the front facing the fire.  The Veteran claimed that his ankle pain and resulting limp has further damaged his left ankle and that the left ankle has resulted in his left knee and hip disabilities.  Finally, the examiner noted that the Veteran also had an in-service knee injury.  

This examiner also provided adverse opinions, noting that if the Veteran had significant residual from a sprain, it would be expected he would have experienced frequent sprains and developed significant degenerative joint disease of the left ankle.  Instead, the Veteran currently has degenerative changes along the calcaneous, but an essentially negative ankle otherwise.  Also, the Veteran was able to train and enter the fire department.  Although he reports covering up his disability, the examiner opined that if it were a significant injury, it would not be able to be covered up.  

The examiner also noted evidence of crystalline arthritis in his left knee, together with documentation of rheumatoid arthritis and reports of being on prednisone.  The examiner noted that prednisone can be related to joint necrosis from impairment of arterial function, and that osteoarthritis is common in the elderly population.  Therefore, with the ability to work as a fire fighter for many years, no evidence of degenerative joint disease of the left ankle, which would be expected with significant residuals from a prior strain if it was not healed prior to removal of the cast; no ongoing care; intervening evidence of crystalline arthritis of the knee and rheumatoid arthritis of the hip, the examiner concluded the Veteran's left hip, knee, and ankle disabilities are less likely than not caused by or aggravated by the Veteran's left ankle injury during service and more likely related to age, intervening crystalline arthritis, and rheumatoid arthritis.  

The Veteran and his wife testified at a Board hearing in August 2013.  The Veteran asserted again that he has had a limp related to the premature removal of the ankle cast.  The Veteran and his wife reported that his leg had bothered him since the 1960s.  The Veteran received treatment for ankle, knee, or hip complaints from the 1960s, although he states that these records are unavailable due to the doctors either retiring, passing away, or closing practices.    

The Veteran contends that his current complaints are causally related to service.  However, he is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of probative value.  He is competent to report his symptoms, but his current assertions that his left ankle, knee, or hip disabilities are related to service are contradicted by the medical reports of record.  

The Board finds that the VA examiners negative nexus opinions are the most probative opinions of record.  The addressed the Veteran's lay complaints, the medical evidence, and provide a rationale.  There is no contradicting medical opinion and inferring what might have been contained in records that are unavailable do not outweigh the reasonable medical opinions that have been obtained.  As such, the Board finds that a preponderance of the evidence is against the claim.    

As the preponderance of the evidence is against the claim for service connection for a left ankle, hip, or knee disability, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left ankle disability is denied. 

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a left knee disability is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


